Case 2:19-cv-00389-JDL Document 64 Filed 04/27/20 Page 1 of 1               PageID #: 1983



                          UNITED STATES DISTRICT COURT
                               DISTRICT OF MAINE

MARK LEVESQUE, et al.,                     )
                                           )
       Plaintiffs,                         )
                                           )
       v.                                  )       2:19-cv-00389-JDL
                                           )
IBERDROLA, S.A., et al.,                   )
                                           )
       Defendants                          )

                                  PROCEDURAL ORDER

       The Court held a telephonic conference on April 27, 2020, to discuss the parties’

proposed confidentiality order and other issues. After consideration of the issues, for the

reasons stated on the record, the Court finds and orders:

       1. If Defendant Iberdrola, S.A., has not provided a complete response to Plaintiffs’

            request for production of documents within 14 days after the date the Court

            enters a confidentiality order, Defendant shall provide Plaintiffs with a written

            report as to the status of the document production.

       2. If Plaintiffs intend to move for leave to file a sur-reply in opposition to the

            pending motion to dismiss (ECF No. 50), Plaintiffs shall file the motion on or

            before May 8, 2020.             .

                                                NOTICE

      Any objections to this order shall be filed in accordance with Federal Rule of Civil
Procedure 72.

                                                   /s/ John C. Nivison
              th
Dated this 27 day of April, 2020.                  U.S. Magistrate Judge
